       Case 4:00-cr-00206-RSB-BKE Document 58 Filed 09/17/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,                                 CIVIL ACTION NO.: 4:00-cr-206

        v.

 CHARLES HEFNER,

                Defendant.

                                           ORDER

       This matter is before the Court on the Government’s Motion to Amend the Judgment to

Reflect the Full Amount of the Victim’s Loss. Doc. 57

       The Court, having considered the Government’s motion, the consent of the Defendant, and

the balance of the record, hereby GRANTS the Government’s motion.

       The Judgment in a Criminal Case (Doc. 54) shall be amended as follows:

       1.      Restitution is ordered in the amount of $212,949.00 to be paid to the Child Support

Enforcement Family Support Registry.

       2.      Paragraph F “Special Instructions Regarding the Payment of Monetary Penalties”

shall be amended as follows: “The total amount of restitution ordered is $212,949.00; however,

the defendant is credited with payments he made toward the restitution obligation prior to

sentencing, leaving a balance due of $107,975.46 at the time of sentencing. The defendant shall

pay the balance due at the rate of a minimum of $1,000 per month while on supervision. Payments

are to be made payable to the Clerk, United States District Court, for disbursement to the victim.”

       These amendments are made under the authority of Rule 36 of the Federal Rules of

Criminal Procedure to correct clerical errors in judgments arising from oversight or omissions.

The amendments do not affect the Defendant’s current restitution balance. All other previous terms
       Case 4:00-cr-00206-RSB-BKE Document 58 Filed 09/17/20 Page 2 of 2



and conditions are unchanged and remain in full effect. An amended judgment in a criminal case,

incorporating this Order, is forthcoming.

       SO ORDERED, this 17th day of September, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                              2
